STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

SPECIALIZED             LOAN   SERVICING,                                     NO.     2022   CW   0326
LLC


VERSUS


MONIQUE      L.        HIBBS   A/ K/ A                                          JULY     18,      2022
MONIQUE      HIBBS




In    Re:         Monique        L.      Hibbs    a/ k/ a    Monique         Hibbs,    applying      for

                  supervisory            writs,      21st          Judicial         District      Court,
                   Parish      of     Livingston,     No.        167613.




BEFORE:           HOLDRIDGE,           PENZATO,    AND      LANIER,    JJ.


        WRIT      DENIED.


                                                            GH
                                                         AHP

                                                         WIL




COURT       OF   APPEAL,        FIRST    CIRCUIT




       DEPUTY          CLERK    OF    COURT
                 FOR    THE    COURT